Matter of Breeden v New York State Dept. of Corr. & Community Supervision (2020 NY Slip Op 00469)





Matter of Breeden v New York State Dept. of Corr. & Community Supervision


2020 NY Slip Op 00469


Decided on January 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 23, 2020

529361

[*1]In the Matter of Darren Breeden, Petitioner,
vNew York State Department of Corrections and Community Supervision, Respondent.

Calendar Date: January 3, 2020

Before: Egan Jr., J.P., Lynch, Mulvey, Aarons and Reynolds Fitzgerald, JJ.


Darren Breeden, Woodbourne, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of the Superintendent of Woodbourne Correctional Facility finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier II disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. As petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Brown v New York State Dept. of Corr. & Community Supervision, 175 AD3d 1715, 1715 [2019]; Matter of Mercer v Annucci, 173 AD3d 1595, 1596 [2019]).
Egan Jr., J.P., Lynch, Mulvey, Aarons and Reynolds Fitzgerald, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.